18 N.Y.3d 912 (2012)
963 N.E.2d 1260
940 N.Y.S.2d 558
2012 NY Slip Op 64378
In the Matter of EYAL OVADIA et al., Appellants,
v.
OFFICE OF THE INDUSTRIAL BOARD OF APPEALS et al., Respondents.
Motion No: 2012-152.
Court of Appeals of New York.
Submitted February 14, 2012.
Decided February 16, 2012.
Motion by Mason Tenders' District Council of Greater New York & Long Island et al. for leave to file a brief amici curiae on the appeal herein granted and the proposed brief is accepted as filed. Two copies of the brief must be served and 19 copies filed within seven days.